     Case 3:19-cv-01299-MMA-KSC Document 26 Filed 04/29/20 PageID.139 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    BRIAN WHITAKER,                                Case No.: 19cv1299-MMA(KSC)
12                               Plaintiff,          ORDER MODIFYING EARLY
      v.                                             NEUTRAL EVALUATION AND
13
                                                     CASE MANAGEMENT
14    S.F. PARTNERS, a limited liability             CONFERENCE TO BE
      partnership and/or a California limited        TELEPHONIC AND ISSUING
15
      liability company; FULLMER                     UPDATED PROCEDURES
16    INVESTMENTS LLC, a California
      limited liability company; and
17
      LAPPERT'S ICE CREAM, INC., a
18    California corporation,
19                               Defendants.
20
21
22
23         An Early Neutral Evaluation (“ENE”) and a Case Management Conference
24   (“CMC”) have been scheduled in this matter for May 11, 2020. The Notice and Order
25   Setting the ENE and the CMC require personal attendance of all parties, party
26   representatives, including claims adjusters for insured defendants, and the primary
27   attorney(s) responsible for the litigation. On March 17, 2020, Chief Judge Larry A. Burns
28   issued an Order of the Chief Judge in response to the COVID-19 public emergency (“OCJ

                                                 1
                                                                                         (KSC)
     Case 3:19-cv-01299-MMA-KSC Document 26 Filed 04/29/20 PageID.140 Page 2 of 3



 1   #18”) 1 which, among other things, suspends the requirement under Civil Local Rule
 2   16.1(a) that ENEs be conducted in person to protect public safety and prevent the spread
 3   of COVID-19. See OCJ #18 at ¶ 9. That Order was subsequently amended and modified
 4   by OCJs 18-A and 22. On April 15, 2020, OCJ 24 was issued, extending Emergency Orders
 5   set forth in OCJ 18, as modified in OCJs 18-A and 22 until May 16, 2020. Accordingly,
 6   the Court MODIFIES the ENE and CMC to be telephonic for all attendees. To facilitate
 7   this modification, the Court hereby ORDERS as follows:
 8         1.     Counsel and party representatives with full settlement authority for each
 9   party must be immediately available by telephone between the hours of 2:00 p.m. and
10   5:00 p.m. on May 11, 2020. All participants shall be prepared to devote their full attention
11   to this proceeding as if they were attending in person, e.g., attendees cannot be driving
12   while speaking to the Court.
13         2.     On May 11, 2020 at 2:oo p.m. counsel and party representatives must call the
14   Court’s teleconference line at 1-877-873-8017, enter the access code 2924630 and press
15   “*” when prompted for a security code. The Court will initially confer jointly with counsel
16   and the parties. Immediately following the joint discussion, the Court will initiate separate,
17   confidential calls with plaintiff and defendant, respectively. To this end, each party must
18   provide the Court with a single phone number to use to initiate these calls. The telephone
19   number provided for a party must be one the Court can use to reach both counsel and the
20   party representative(s), who must be already conferenced on one line and ready to engage
21   in settlement discussions. No later than May 7, 2020, counsel must e-mail the Court at
22   efile_crawford@casd.uscourts.gov to provide a preferred phone number for the separate,
23   confidential ENE discussions, and any other necessary call-in information for the Court
24   (i.e., conference line passcodes).
25
26
     1
27    OCJ #s 18, 18-A, 22 and 24 are available on the Court’s website at
     https://www.casd.uscourts.gov.
28

                                                   2
                                                                                              (KSC)
     Case 3:19-cv-01299-MMA-KSC Document 26 Filed 04/29/20 PageID.141 Page 3 of 3



 1         3.     If the case does not settle through the telephonic ENE process, the Court will
 2   hold the CMC on the Court’s teleconference line after concluding the ENE calls. If the
 3   Court determines settlement is not possible, the Court will notify counsel for each side to
 4   call in to the teleconference line for the CMC at a time designated by the Court.
 5         4.     The parties are directed to limit confidential ENE statements to 20 pages or
 6   less, including exhibits. As set forth in the Court’s prior Notice and Order, confidential
 7   ENE statements must be emailed to efile_crawford@casd.uscourts.gov by the deadline
 8   previously set in the Court’s prior Notice and Order Setting the ENE and the CMC.
 9         5.     All dates, deadlines, procedures, and requirements set forth in the Court’s
10   prior Notice and Order Setting ENE and CMC remain in place, except as explicitly
11   modified by this order.
12         IT IS SO ORDERED.
13   Dated: April 29, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                           (KSC)
